Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the comfort layer being is being attached to the chassis by a first zipper, and the cover is attached to the chassis by a second zipper.  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0242753 to Ghanei et al. in view of U.S. Pub. No. 2011/0115635 to Petovski et al.
Claim 1, Ghanei et al bedding system comprising a base 32; an air control unit 50 coupled to the base; a bag 44 positioned on the base, the bag comprising a spacer 56 and coils 42 positioned therein; a comfort layer 22 positioned on the bag.  Ghanei is silent to a mattress cover.  Petrovski discloses a mattress cover [0184].  Mattress covers are well known and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ a mattress cover yielding predictable results that protects the core and the supporting surfaces of the mattress of Ghanei.  
Claim 2 and 4, Ghanei discloses the bedding system, but is silent to a left and right fan.  Petrovski discloses a left fan and a right fan (20A-20D)[0090] with first and second air passages 13’ (fig. 2A).  It would have been obvious for one having ordinary skill in the art before the filing date of the invention to employ left and right fans yielding predictable results that provide additional zones of control and control of the rate at which fluids are transferred to the occupant.  

Claim 3, Ghanei, as modified, discloses the bedding system wherein the base comprises a tambour 56 and the air control unit comprises a left fan and a right fan, the fans being positioned under the tambour.
Claim 5, Ghanei discloses the bedding system wherein the bag comprises opposite top and bottom ends, the top and bottom ends each being breathable, the bedding system further comprising a duct that connects the bottom end to the first and second air passages (fig. 3-4)[0022].
Claim 6, Ghanei discloses the bedding system wherein the bag is sealed to the flange 56 to provide a continuous airway [0020].
Claim 7, Ghanei discloses the bedding system wherein the comfort layer is breathable via channels 26.
Claim 8, Ghanei discloses the bedding system further comprising a connector 54 coupled to the base, the bag being positioned within a chassis 30 of the bedding system.  Selecting from a plethora of connectors is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a rotatable clamp connector yielding predictable results that provide an equivalent and alternative connector for the system of Ghanei.  
Claim 9, Ghanei discloses the bedding system wherein the bag is connected to the base by a flange [0020], but is silent to a zipper.  Selecting from a plethora of connectors is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a zipper yielding predictable results that provide an equivalent and alternative connector for the system of Ghanei.  
Claim 10, Ghanei discloses the bedding system wherein the base comprises a first end wall and an opposite second end wall, the spacer being positioned between the end walls (fig. 3).
Claim 20, Ghanei discloses a bedding system comprising an adjustable base 32 cogprising a tambour 56; an air control unit 50 including a fan coupled to the base, the air control unit being positioned under the tambour; and a passage a first air passage 54 connected to the fan; a sealed bag 44 positioned on the base, the bag comprising a spacer 40 and coils 42 positioned therein, the bag comprising opposite top and bottom ends, the top and bottom ends each being breathable; a duct 52 that connects the bottom end; a breathable comfort layer 20 positioned on the bag.  Ghanei is silent to a a mattress cover and a left and right fan.  Petrovski discloses a mattress cover and a left fan and a right fan (20A-20D)[0090] with first and second air passages 13’ (fig. 2A)[0184].  It would have been obvious for one having ordinary skill in the art before the filing date of the invention to employ left and right fans yielding predictable results that provide that protects the core and the supporting surfaces of the mattress and provides additional zones of control and control of the rate at which fluids are transferred to the occupant.  




Claim(s) 11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0242753 to Ghanei et al. in view of U.S. Pat. No. 6,709,065 to Luff et al., and further in view of U.S. Pub. No. 2016/0353907 to Lava et al.  
Claim 11, Ghanei discloses a bedding system comprising a mattress  comprising a chassis 30 comprising a bottom wall, opposite first and second side walls extending upwardly from the bottom wall and opposite first and second end walls extending upwardly from the bottom wall, the walls defining a cavity, the bottom wall defining an opening 36 that is in communication with the cavity 38, a coil pack positioned in the cavity, the coil pack comprising a plurality of springs 42, a comfort layer 20 positioned over the coil pack (fig. 2-3), and an air control assembly 50 comprising a power unit and a duct 52 having a first end that is connected to the power unit and a second end that is positioned in the opening.  Ghanei is silent to a base comprising a frame.  Luff discloses a base comprising a frame 12.   It would have been obvious for one before the effective filing date of the invention to employ a frame yielding predictable results that provide a means to support the mattress.  Ghanei is silent to the the comfort layer being attached to the chassis by a first zipper, and a cover positioned over the comfort layer, the cover being attached to the chassis by a second zipper.  Lava discloses a mattress cover 10 including a top portion and a bottom portion 12 joined by a first zipper 26a and a second zipper 26b (fig. 3-4).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ a mattress cover with a top and bottom portions with first and second zippers to provide multiple joinable and exchangeable components together [0003][0008]. 
Claim 15, Ghanei, as modified, discloses the bedding system wherein the frame of Luff comprises a tilting assembly coupled to the frame, the tilting assembly (26,42) comprising opposite first and second ends and a hinge defined by the mechanical connections  between the first end and the second end configured to allow the first end to pivot relative to the second end (col. 2 lines 49-68).
Claim 16, Ghanei discloses the bedding system recited in claim 15, wherein the mattress comprises a head end and an opposite foot end, the mattress being positioned on top of the tilting assembly such that the foot end pivots relative to the head end as the first end of the tilting assembly pivots relative to the second end of the tilting assembly.
Claim 17, Ghanei discloses the bedding system further comprising a connector 44 extending into a top end of the coil pack, the top suction connector being in communication with the opening.
Claim 18, Ghanei discloses the bedding system further comprising a mid- suction connector 56 extending into a bottom end of the coil pack, the mid-suction connector being in communication with the opening.
Claim 19, Ghanei, as modified, discloses the bedding system wherein the power unit is coupled directly to the frame.





Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
U.S. Pub. No. 2018/0242753 to Ghanei et al. in view of U.S. Pat. No. 6,709,065 to Luff et al., U.S. Pub. No. 2016/0353907 to Lava et al., and further in view of U.S. Pub. No. 2014/0201919 to Albero et al  
Claim 12-14, Ghanei discloses the bedding system, but is silent to the power unit being configured to create positive or negative pressure.  Albero discloses a power unit configured to create positive or negative pressure [0007][0036].  It would have been obvious for one having ordinary skill in the art before the effective filling date yielding predictable results that facilitate air flow and withdrawal from and removal of moisture and heat from the support of Ghanei 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673